                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Korell Battle, Darnell Brown,                )
Jeffrey Brown, Ronnie Drake,                 )
Lance Myles, John Mack, and                  )
Jabari Moore,                                )
                                             )              C/A No. 2:18-cv-719-TMC
                      Plaintiffs,            )
                                             )
       v.                                    )                      ORDER
                                             )
South Carolina Department of                 )
Corrections, Warden Cecilia                  )
Reynolds, individually and in her            )
official capacity as Warden of Lee           )
Correctional Institution, and Warden         )
Aaron Joyner, individually and in his        )
official capacity as Warden of Lee           )
Correctional Institution,                    )
                                             )
                      Defendants.            )
                                             )


       Plaintiffs Korell Battle, Darnell Brown, Jeffrey Brown,1 Ronnie Drake, Lance Myles,

John Mack, and Jabari Moore, state prisoners represented by counsel, filed this action alleging

that while Plaintiffs were housed at the Lee Correctional Institution (“LCI”) they were assaulted

by other inmates and asserting failure to protect claims against Defendants South Carolina

Department of Corrections (“SCDC”), Warden Cecilia Reynolds, and Warden Aaron Joyner

pursuant to 42 U.S.C. § 1983 and state law. (ECF No. 21).2 In accordance with 28 U.S.C. §

636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for

pretrial handling. Defendants filed a motion to sever (ECF No. 23) and a motion for summary


       1
         Jeffrey Brown’s first name is spelled in different ways in the record. Compare, e.g.
ECF Nos. 77, 79 with ECF Nos. 21 , 34-7. The Amended Compliant lists his first name as
Jeffrey as does his affidavit. (ECF Nos. 21, 34-7). Accordingly, the court has used that spelling
throughout this order.
       2
      This action was originally filed in state court and removed by Defendants to this court.
(ECF No. 1). Plaintiffs subsequently filed an amended complaint. (ECF No. 21).
judgment alleging that Plaintiffs did not exhaust their administrative remedies (ECF No. 24).

Plaintiffs filed responses opposing the motions (ECF Nos. 28, 34), and Defendants filed replies

(ECF Nos. 38, 49, 56).       On September 25, 2018, the magistrate judge held a telephone

conference on whether Plaintiffs had exhausted their administrative remedies. (ECF Nos. 52,

55).   Before the court is the magistrate judge’s Order and Report and Recommendation

(“Report”) recommending that the court deny Defendants’ summary judgment motion as to

Plaintiffs Battle, Darnell Brown, Jeffrey Brown, Drake, Lyles, and Mack, and that discovery on

exhaustion be allowed as to Plaintiff Moore (ECF No. 24). (ECF No. 57 at 36). Subsequently,

the parties communicated to the magistrate judge that no further briefing was needed as to

Moore because “it appears that there is no further evidence that would support finding that Mr.

Moore’s administrative remedies were unavailable. . . . ” (ECF No. 66). Therefore, in a docket

text entry, the magistrate judge recommended that the court grant Defendants’ summary

judgment as to Plaintiff Moore for failure to exhaust his administrative remedies and dismiss

Moore’s claims without prejudice. Id.

       In her Report, the magistrate judge also denied Defendants’ motion to sever (ECF No.

23). (ECF No. 57 at 34-35).3 On January 9, 2019, the court entered a text order asking the

parties to show cause as to why the court should not sever the claims.         (ECF No. 78). The

parties timely filed responses. (ECF Nos. 79 and 80).

                                        II. Applicable Law

       Summary judgment is appropriate only “if the movant shows that there is no genuine



       3
         The Report has no presumptive weight and the responsibility to make a final
determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court need not conduct a de novo review when a party makes only “general and
conclusory objections that do not direct the court to a specific error in the magistrate’s proposed
findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In that
case, the court reviews the Report only for clear error. See Diamond v. Colonial Life & Accident
Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)
                                                 2
dispute as to any material fact and that the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). In deciding whether a genuine issue of material fact exists, the evidence of

the non-moving party is to be believed and all justifiable inferences must be drawn in his favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly disputes over facts

that might affect the outcome of the suit under the governing law will properly preclude the

entry of summary judgment. Factual disputes that are irrelevant or unnecessary will not be

counted.” Id. at 248. A litigant “cannot create a genuine issue of material fact through mere

speculation or the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214

(4th Cir. 1985). “Where the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party, disposition by summary judgment is appropriate.” Monahan v. Cnty.

of Chesterfield, 95 F.3d 1263, 1265 (4th Cir. 1996).

                                           III. Discussion

           Plaintiffs were all victims of assaults by other inmates while housed at LCI.4 Plaintiffs

allege Defendants failed to protect them from the other inmates. In their Amended Complaint,

Plaintiffs allege causes of action for: 1) temporary and permanent injunctive relief; 2) claims

pursuant to 42 U.S.C. §1983; and 3) violations of the South Carolina Torts Claims Act -

specifically alleging “a separate cause of action for each named Plaintiff and each separate

incident set forth herein above.” (ECF No. 21 at 9-13).5

       As an initial matter, as stated above, the magistrate judge recommends that the court


       4
         Plaintiff Battle is currently being housed at Broad River Correctional Institution.
Plaintiff Darnell Brown is currently being housed at McCormick Correctional Institution.
Plaintiff Jeffrey Brown is currently being housed at Ridgeland Correctional Institution. Plaintiffs
Drake, Lyles, and Mack continue to be housed at LCI. (ECF No. 21 at 2, 21).
       5
         The court notes that an injunction is a form of relief and not an independent cause of
action. See Alabama v. U.S. Army Corps of Eng’rs, 424 F.3d 1117, 1127 (11th Cir. 2005)
(holding that “an injunction is a type of relief rather than an independent cause of action.”); see
also In re Bldg. Materials Corp. of Am. Shingle Prods. Liab. Litig., MDL No.
8:11-mm-02000-JMC, No. 8:11-cvv-02785-JMC, 2013 WL 139520, *13 (D.S.C. Jan. 10, 2013).
                                                    3
grant Defendants’s summary judgment as to Plaintiff Moore. (ECF No. 66). Neither party has

filed any objections to this recommendation.6 Accordingly, finding no clear error, the court

adopts this part of the Report, grants summary judgment to Defendants on Moore’s § 1983

claims, and remands Moore’s state law claims to state court.

       A. Exhaustion

       The Prison Litigation Reform Act (“PLRA”) mandates that an inmate exhaust “such

administrative remedies as are available” before bringing suit under § 1983. 42 U.S.C. §

1997e(a) (“No action shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.”). This requirement

“applies to all inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other wrong.” Porter v.

Nussle, 534 U.S. 516, 532 (2002). Moreover, exhaustion is required even when a prisoner seeks

remedies, such as money damages, that are not available in the administrative proceedings. See

Booth v. Churner, 532 U.S. 731, 740-41 (2001). To satisfy this requirement, a plaintiff must

avail himself of every level of available administrative review, which means “using all steps that

the agency holds out, and doing so properly.” Woodford v. Ngo, 548 U.S. 81, 9106) (internal

quotation marks and citation omitted).        “Proper exhaustion demands compliance with an

agency's deadlines and other critical procedural rules because no adjudicative system can

function effectively without imposing some orderly structure on the course of its proceedings.”



       6
        In their Reply to Defendants’ Objections, Plaintiffs state that “Moore is not part of this
opposition.” (ECF No. 77 at 2 n.1). Further, in their response to the court’s text order about
severance, Plaintiffs state that the magistrate judge recommends that summary judgment be
granted on Moore’s claims and, if the court adopts the Report, Moore’s state law claims will be
remanded to state court, and he will no longer be included in this action. (ECF No. 79 at 1 n.1).
Nowhere in Plaintiffs’ filings does Moore object to the magistrate judge’s recommendation that
summary judgment be granted as to his § 1983 claims.
                                                   4
Id. “An inmate's failure to exhaust administrative remedies is an affirmative defense to be

pleaded and proven by the defendant.” Anderson v. XYZ Corr. Health Servs., 407 F.3d 674, 683

(4th Cir. 2005).

       The administrative remedies are dictated by the prison. See Jones v. Bock, 549 U.S. 199,

218 (2007). The parties agree that SCDC grievance procedure is as follows. An inmate seeking

to complain of prison conditions must first attempt to informally resolve the complaint within

eight working days of the incident by filing a Request to Staff Member form. (ECF Nos. 24-9 at

7; 34-1 at 7 ). Informal resolution is not required, however, when the matter involves allegations

of criminal activity. Id. With respect to criminal activity complaints, the inmate must file a Step

1 grievance within five working days of the incident. Id. If the inmate’s complaint is not

resolved by the Request to Staff Member, an inmate must file a Step 1 grievance within five

working days of receiving a response. Id. If an informal resolution is not possible, an inmate

must file a Step 1 Grievance with prison staff within five working days of the incident. Id. If an

inmate is not satisfied with the Step 1 response, he may appeal the Step 1 decision by filing a

Step 2 grievance with the warden. Id. at 9.

       In her Report, the magistrate judge determines that Plaintiffs’ failure to exhaust was not

apparent from the face of the Amended Complaint (ECF No. 57 at 4), and she then addresses

each Plaintiffs’ claims and analyzes whether Defendants are entitled to summary judgment based

on failure to exhaust, id. at 9-30. It is undisputed that Plaintiffs Drake, Jeffrey Brown, and

Darnell Brown did not submit any grievances regarding their assaults. (ECF No. 57 at 9).        In

response to Defendants’ summary judgment motion, these Plaintiffs submitted affidavits in

which they aver that they were threatened and told not to file any grievances, and/or they did not

file any grievances because they feared retaliation. (ECF Nos. 34-5 at 3-4; 34-7 at 2-3; 34-9 at

2-3). In reply, Defendants contend that the court should disregard these conclusory and self-

serving affidavits. (ECF No. 49 at 20). Further, Defendants argue that the actions of these
                                            5
Plaintiffs belies their averments because these Plaintiffs have filed numerous grievances and are

prolific users of the SCDC grievance system. Id. at 4, 5, 7, 19, 22. As to these Plaintiffs, the

magistrate judge “finds that these Plaintiffs have shown the administrative remedy procedure

was not available to them” and that the “fear of retaliation was sufficiently serious that it would

deter a reasonable inmate of ordinary firmness and fortitude from lodging a grievance.” (ECF

No. 57 at 12). In conclusion, she finds that “these Plaintiffs’ claims should be deemed exhausted

and denies summary judgment as to their claims.” Id. at 13.

       As to Plaintiff Battle, it is undisputed that he filed grievances following his assault. (ECF

No. 57 at 15). Defendants, however, argue that Battle’s grievances did not encompass the claims

he is now raising. (ECF No. 49 at 15). On January 4, 2017, Battle submitted a Step 1 grievance

stating: “I was in bed asleep, staff unlocked door without permission and 10 guys attacked me

and almost kill me” and “[i]f [LCI] would have had doorknobs, no way them guys could have

ran up in my room.”       (ECF No. 34-10 at 3).      The Associate Warden responded that the

maintenance supervisor advised that doorknobs were once used when inmates had keys to their

cells, but currently there are no doorknobs in any SCDC prison. Id. Battle then filed a Step 2

grievance asserting that other prisons do have doorknobs because he has spoken to other inmates

who say there are still doorknobs in SCDC prisons. Id. Battle asserted that if one prison has

doorknobs, all prison should have doorknobs. Id. The Associate Warden responded that the

agency found it was cost effective to remove doorknobs and key locks from all cell doors

Agency-wide. Id. Defendants contend that Battle successfully exhausted his administrative

remedies on the use of doorknobs in the prisons. (ECF NO. 49 at 15). However, they argue that

Battle did not exhaust his administrative remedies regarding his failure to protect claim. Id.

       In response to Defendants’ summary judgment motion, Battle submitted an affidavit in

which he avers that he believed he could not seek money damages in a grievance, “so [he] made

the statement in [his] grievance that [he] thought doorknobs on the cell door would have helped
                                                6
prevent the attack on [him]” and that, in response, SCDC failed to address the underlying

problem, which was that a correctional officer had unlocked his cell door to let his attackers into

his cell. (ECF No. 43 at 2-3). He also states that he believes the grievances he filed were not

kept confidential by correctional officers and, as a result, he was attacked a second time by other

inmates after a transfer to McCormick Correctional Institution several months later. Id. at 2. In

her Report, the magistrate judge finds that Battles’s grievances satisfies the exhaustion

requirement, id. at 17, and, alternatively, she finds the prison grievance system was a dead end

rendering the administrative remedies unavailable for Battle, id. at 18. She concludes that

“Battle’s claims should be deemed exhausted and denies summary judgment as to his claims. Id.

at 19.

         As to Plaintiff Mack, it is undisputed that he filed grievances (ECF No. 57 at 19), but

Defendants contend that they were untimely and unrelated to the claims that he is now alleging

(ECF No. 49 at 8, 19).        In reply, Mack submitted an affidavit in which he avers that a

correctional officer told him that there would be repercussions if he filed a grievance. (ECF No.

34-13 at 2). Mack states that he believed this was a threat and that he could be hurt or killed if

he filed a grievance. Id.    Mack avers that he subsequently filed a Step 1 grievance about the

assault after the officer filed an untruthful incident report about the assault. Id. This grievance

was deemed untimely and returned unprocessed. Id. The magistrate judge “finds that John

Mack has shown the administrative remedy procedure was not available to him” because he

feared repercussions, id. at 21, and, alternatively, she finds the administrative remedies were a

dead end and deems them unavailable, id. at 22. She concludes that “Mack’s claims should be

deemed exhausted and denies summary judgment as to his claims.” Id. at 22.

         As to Plaintiff Lyles, it is undisputed that he filed grievances regarding his attack. (ECF

No. 57 at 23). He contends that he submitted a Request to Staff, and, after receiving no response

(ECF No. 34-17 at 2-3), he filed a Step 1 grievance in which he stated the following:
                                                7
       On February 9, 2016, I was assaulted in my cell F1 2154 by another inmate(s). I
       was hit in my left eye with a [sp] medal object. I was bleeding [sp]
       instantaneously nonstop. Officer Ocean was working the F1 A unit when it
       happened. My door was left open they was supposed to be locked. Different and
       multiple inmates was in my cell while I was being assaulted. Ocean did not report
       the incident when it happened. Later that night when 2nd shift arrived, I laid
       halfway knocked out and the night officers did not take me to medical either. The
       following day, February 10, unit Lt. Scott & Capt. Richardson took me to medical
       to be examined. I told them both I had been assaulted. Dr. Pate stated my health
       conditions were fine and all I needed for my eye was liquid glue. He also
       deprived me of a technical shot as well. My eye was still bleeding severely.
       Around 12am February 11, Sgt. Lucky came to my cell and packed me up and
       escorted me to medical. I arrived at Toumey around 3 am. Catscan said I have
       multiple injuries included fractures in my left eye and side of face. Action
       Requested by plaintiff: SCDC, Medical staff, unit wing staff to be held
       accountable for negligence and failure to protect.

(ECF No. 49-5 at 5). The warden responded as follows:

       Your grievance alleging that Ofc. Ocean left the door opened and you were
       assaulted was forwarded to the Office of Inspector General Police for review.
       You gave a different story to Medical telling them you were injured during a
       basketball game when you were elbowed in the eye. Therefore, PS will not be
       opening a case on this incident. Your grievance is denied. If not satisfied with my
       response, see Step 5 below. You have the opportunity to appeal to appropriate
       official. Complete the Step 2 Grievance form and submit to IGC within 5 days.

Id. at 5-6. Lyles then filed a Step 2 grievance stating:

       I did not receive proper medical treatment when I went to medical to be examined
       by staff. They release me back to general population to the same unit that incident
       took place in. On February 10 is when I receive the first visit to medical. Almost
       24 hrs after the assault took place (February 9, 2016). On February 11, 2016
       around 2-3am, I was transported to Tuomey hospital for injury. Tuomey
       performed CAT Scan test and results show there are fractures in my face was
       caused by metal weapon striking. After returning from hospital, I was placed on
       RHU at Lee because of assault and victimized. Photographs while at medical
       showed I was assaulted. Being that I was deprived medical treatment for the first
       24 hrs has initiated interior nerve damage to my mouth as well. I'm currently
       receiving access evaluation for injury.

Id. at 6. On August 8, 2016, Lyles received a response to his Step 2 grievance stating:

       Your concern has been reviewed. You stated in this grievance that on February 9,
       2016 you were assaulted in your cell by another inmate. You stated you were hit
       the eye with a metal object. Your grievance was forwarded to Police Services for
       review. It was determined that no investigation was warranted. I have review your
       medical encounter #92 dated February 10, 2016. During this visit to medical, you
                                                  8
       stated to medical staff that you were playing basketball and caught an elbow to
       your right eye. Medical staff examined you and determined that your right eye
       was swollen shut and cuts beneath your right eye and your right eyelid. You were
       treated appropriately for your injuries that you sustained. You have not provided
       any evidence of negligent on the part of SCDC. Without verifiable evidence,
       further action is unwarranted. Therefore, your grievance is denied.

       You may appeal this decision under the Administrative Procedures Act to the
       Administrative Law Court within 30 days.

Id.. Lyles contends that he filed an appeal to the administrative law judge after his Step 2

grievance was denied. (ECF No. 34-17 at 3). He also states that “[t]he reason given for the

denial of [the] grievance was that [he] didn’t attach the Request to Staff form but [he] could not

attach a document that was not answered and returned to [him] by SCDC.” Id.

       Defendants now argue that the Step 2 grievance “centered solely on [Lyles’] alleged

improper medical care.” (Dkt. No. 49 at 13.) As a result, Defendants contend that “Lyles

successfully completed and submitted timely grievances in this instance,” but he failed to

exhaust his administrative remedies regarding his failure to protect claim. Id. In her Report,

the magistrate judge determines that Lyles’s grievance “satisfies the exhaustion requirement.”

Id. at 26. Alternatively, she “finds that Lyles’s claims should be deemed exhausted and denies

summary judgment as to his claims.” Id.

       In their objections, Defendants contend that the magistrate judge erred by not holding a

hearing to determine the disputed issues of fact regarding exhaustion. (ECF No. 68 at 4).

Defendants argue that the magistrate judge erred by accepting as true all of Plaintiffs’ affidavits

when deciding the exhaustion issue on the merits and by denying Defendants’ request for an

evidentiary hearing. Id. at 4-7, 12, 22, 25, 28. In their objections, Defendants request an

evidentiary hearing. Id. at 18, 28. Plaintiffs oppose Defendants’ request for a hearing because

they contend that the facts relating to whether they exhausted their claims are intertwined with

the merits of their § 1983 claims. (ECF No. 77 at 3, 6-11). Defendants also argue that they have

                                                9
a Seventh Amendment right to a jury trial on these issues. Id. Finally, Defendants contend that

the magistrate judge did not make any factual findings on the merits. Id. at 12.

       The court notes that Defendants do not argue that their summary judgment motion should

have been granted. Instead, they argue that the magistrate judge should not have decided the

exhaustion issue and that a hearing is necessary. Viewing the evidence in a light most favorable

to Plaintiffs, the court finds that genuine issues of material fact remain as to whether the

Plaintiffs’ administrative remedies were exhausted. Because there remain issues of fact as to

whether Plaintiffs exhausted their claims, the court denies Defendants’ summary judgment

motion.7 Accordingly, the court declines to adopt the parts of the Report that deem exhaustion to

be satisfied or unavailable.

       Turning to whether an evidentiary hearing should be held or whether a jury should

determine the exhaustion issue, the court notes that the Fourth Circuit Court of Appeals recently

stated that “judges may resolve factual disputes relevant to the exhaustion issue without the

participation of a jury.” Woodhouse v. Duncan, 741 Fed. App’x 177, 178 (citing Small v.

Camden Cnty., 728 F.3d 265, 271 (3d Cir. 2013)).8            Accordingly, the court agrees with


       7
         While their summary judgment motion was pending before the magistrate judge,
Defendants requested that the magistrate judge stay the scheduling order deadlines until there
was a final adjudication of the exhaustion issues. (ECF No. 46). The magistrate judge noted that
Defendants, citing a Seventh Circuit Court of Appeals’ opinion, appeared to be arguing that an
evidentiary hearing would be necessary to resolve the exhaustion issue. (ECF No. 57 at 30-31).
The magistrate judge stated that in the Fourth Circuit district courts “have denied motions for
summary judgment on exhaustion grounds without conducting an evidentiary hearing.” (ECF
No. 57 at 31). The magistrate judge then denied Defendants’ motion for a stay and noted that
“the exhaustion issue has been largely resolved.” (ECF No. 57 at 32). The court disagrees.
When a court denies a summary judgment motion raising the failure to exhaust, the court finds
that there is genuine issue of material fact as to exhaustion, and the exhaustion issue has not been
resolved. Moreover, the court also notes that the issues were not resolved as the magistrate
judge did not rule on the motion, but rather recommended that the district court deny the
summary judgment motion.
       8
         Likewise, the Second, Third, Fifth, Seventh, Ninth, and Eleventh Circuits have held that
a plaintiff in a lawsuit governed by the PLRA is not entitled to a jury trial on the issue of
                                                10
Defendants that a judge should decide the exhaustion issue.

        As to Plaintiffs’ assertion that the factual disputes concerning exhaustion are intertwined

with the merits of their underlying claims, the court finds there is no intertwining between

exhaustion and the underlying claims. In this case, the ultimate issue is whether Defendants

violated the Eighth and Fourteenth Amendments by failing to protect Plaintiffs from assaults by

other inmates. For the court to make a determination as to whether Plaintiffs exhausted their

claims, the court would not necessarily have to determine whether Plaintiffs were assaulted by

other inmates due to Defendants’ actions or inactions.

        The existence of common factual issues is to be distinguished from the existence
        of overlapping evidence. For purposes of the Seventh Amendment, the question
        is whether factual issues overlap, thus requiring one trier-of-fact to decide a
        disputed issue that must be decided by a subsequent jury, not whether the two
        fact-finders will merely have to consider similar evidence in deciding distinct
        issues.

Allison v. Citgo Petroleum Corp., 151 F.3d 402, 423 n.21 (5th Cir. 1998). The court finds that

the exhaustion issues here are not intertwined with the merits of Plaintiffs’ failure to protect

claims. Therefore, the court concludes that the exhaustion issue here should be determined by

the judge before a jury trial.

        Typically, the judge should make this determination early on in the litigation after

discovery on only the exhaustion issue has taken place. See Pavey, 544 F.3d at 742 (holding that

“in the ordinary case discovery with respect to the merits should be deferred until the issue of

exhaustion is resolved. If merits discovery is allowed to begin before that resolution, the

statutory goal of sparing federal courts the burden of prisoner litigation until and unless the




exhaustion. See Small, 728 F.3d at 271; Messa v. Goord, 652 F.3d 305, 308-09 (2d Cir. 2011);
Dillon v. Rogers, 596 F.3d 260, 272 (5th Cir. 2010); Pavey v. Conley, 544 F.3d 739, 742 (7th
Cir. 2008); Bryant v. Rich, 530 F.3d 1368, 1373-77 (11th Cir. 2008); Wyatt v. Terhune, 315 F.3d
1108, 1119-20 (9th Cir. 2003).

                                                11
prisoner has exhausted his administrative remedies will not be achieved.”). Here, however, the

deadline to complete discovery is March 11, 2019. (ECF No. 73). At this point in the litigation,

with the discovery all but complete, the court does not believe that the issue of exhaustion needs

to be addressed at this time. However, if this action survives summary judgment on the merits,

the undersigned will decide the exhaustion issue prior to any jury trial.

       B. Severance

       As noted above, along with their summary judgment motion, Defendants filed a motion

to sever (ECF No. 23), which the magistrate judge denied without prejudice (ECF Nos. 57, 58).

Federal Rule of Civil Procedure 21 provides that “[o]n motion or on its own, the court may at

any time, on just terms, add or drop a party. The court may also sever any claim against a party.”

Fed. R. Civ. P. 21. After reviewing the record, on January 9, 2019, the court notified the parties

that it was considering severing Plaintiffs and their claims into separate actions and ordered the

parties to show cause as to why this action should not be severed. (ECF No. 78). As directed,

the parties filed briefs addressing this issue. (ECF Nos. 79, 80).

       Plaintiffs have chosen to bring their claims together in a single lawsuit. Federal Rule of

Civil Procedure 20 addresses joinder of both plaintiffs and defendants. In regard to plaintiffs,

the rule provides that:

       (1) Plaintiffs. Persons may join in one action as plaintiffs if:

               (A) they assert any right to relief jointly, severally, or in the
               alternative with respect to or arising out of the same transaction,
               occurrence, or series of transactions or occurrences; and

               (B) any question of law or fact common to all plaintiffs will arise in
               the action.

Fed. R. Civ. P. 20(a)(1). The Fourth Circuit Court of Appeals has held that Rule 20 should be

construed in light of its purpose: “to promote trial convenience and expedite the final

determination of disputes, thereby preventing multiple lawsuits.” Saval v. BL Ltd., 710 F.2d
                                                 12
1027, 1031 (4th Cir. 1983) (quoting Mosley v. Gen. Motors Corp., 497 F.2d 1330, 1332 (8th Cir.

1974)). While “absolute identity of events is unnecessary,” the transaction or occurrence test of

the rule permits only “reasonably related claims for relief by or against different parties to be

tried in a single proceeding.” Id. Whether joinder of plaintiffs is proper under Rule 20 is a

case-by-case determination committed to the sound discretion of the trial court. Id. In certain

limited circumstances Rule 21 severance may also be justified by “considerations of judicial

economy, case management, prejudice to parties, and fundamental fairness” - even where Rule

20 allows joinder. Barber v. Am.’s Wholesale Lender, 289 F.R.D. 364, 368 (M.D. Fla. 2013)

(citations omitted).

                In determining whether severance is proper, courts consider: (1) whether
       the issues sought to be tried separately are significantly different from one
       another; (2) whether the separable issues require different witnesses and different
       documentary proof; (3) whether the party opposing severance will be prejudiced
       if it is granted; and (4) whether the party requesting severance will be prejudiced
       if the claims are not severed.

Grayson Consulting, Inc. v. Cathcart, No. 2:07-cv-02992-DCN 2014 WL 1512029, *2 (citing

Equal Rights Ctr. v. Equity Residential, 483 F. Supp. 2d 482, 489 (D.Md. 2007)). Accordingly,

a court resolving a motion to sever must answer two questions: (1) whether joinder was proper

under Rule 20; and (2) whether severance is warranted under Rule 21.

       Assuming arguendo that the PLRA does not prohibit multiple prisoners from bringing

one action, this court still finds that the plaintiffs’ joinder in one action is improper.9 Each of


       9
         Courts disagree as to whether it is permissible for multiple prisoner plaintiffs to join
their claims together in one action. The Fourth Circuit Court of Appeals has not addressed the
issue. The Eleventh Circuit has held that multiple-prisoner plaintiffs are precluded from
proceeding in one action under Rule 20. See Hubbard v. Haley, 262 F.3d 1194, 1198 (11th Cir.
2001). However, the Third, Sixth, and Seventh Circuits have allowed multiple
prisoner-plaintiffs to proceed together under Rule 20’s permissive joinder rule. See Hagan v.
Rogers, 570 F.3d 146, 152-57 (3rd Cir. 2009); Boriboune v. Berge, 391 F.3d 852, 856 (7th Cir.
2004); In re Prison Litigation Reform Act, 105 F.3d 1131, 1137-38 (6th Cir. 1997) (ordering the
filing fee be divided among prisoner litigants choosing to join in suits indicating that prisoners
were not barred from joining in one suit). It has been the practice in the district courts in the
                                                 13
Plaintiffs’ claims are unique to that particular Plaintiff, and each claim will require

individualized determinations, including inquiries relating to the nature and circumstances

surrounding the alleged attacks. Additionally, there are likely to be numerous legal issues that

are not common to all of the purported claims. Plaintiffs have failed to establish that their claims

arise out of the same transaction, occurrence, or series of transactions or occurrences as required

to meet the requirements for permissive joinder under Rule 20(a). Moreover, even if Plaintiffs

could satisfy the requirements for permissive joinder, the court finds that severance of their

claims is appropriate under Rule 21 in order to address concerns of fairness, prejudice,

expedience, and cost. Plaintiffs seek relief for separate and distinct incidents that involve

different Defendants at different times, and therefore do not arise out of the same transaction or

occurrence. Accordingly, the court finds that joinder of their claims is improper, and severs

Plaintiffs’ claims.10

                                         IV. Conclusion

        Based upon the foregoing, Defendants’ Summary Judgment Motion (ECF No. 24) is

GRANTED in part and DENIED in part. Defendants’ motion for summary judgment is

granted only as to Plaintiff Jabari Moore’s claims brought under 42 U.S.C. § 1983. Accordingly,

Plaintiff Moore’s federal claims are dismissed without prejudice. Plaintiff Moore’s remaining

state law claims are REMANDED to the Court of Common Pleas of Lee County, South



Fourth Circuit to not allow multiple pro se prisoner-plaintiffs to proceed together in a single
action. See Griffin v. Nettles, No. 4:18-cv-02469-RBH-TER, 2018 WL 4701293 (D.S.C. Nov.
22, 2013); Galeas v. United States, No. 5:14-CT-3225-F, 2015 WL 1433547, at *1 (E.D.N.C.
Mar. 27, 2015); Fleming v. Francis, No. 5:13-CV-21991, 2014 WL 2589755, at *1 (S.D.W. Va.
June 10, 2014); Watterson v. Terrell, No. 1:10CV184-RJC, 2010 WL 3522331, at *1 (W.D.N.C.
Sept. 7, 2010); Greene v. Phipps, No. 7:09-cv-00100, 2009 WL 3055232, at *6 (W.D. Va. Sept.
24, 2009).
        10
          Plaintiffs alternatively ask the court to delay severance until after discovery. (ECF No.
79 at 6). As noted earlier, discovery is nearly completed in this case. Accordingly, the court
declines to delay severance until discovery is completed.
                                                    14
Carolina.

        Additionally, the court finds that the remaining Plaintiffs’ claims should be SEVERED

into separate actions. Plaintiff Battle will continue under the instant civil action number. The

Clerk of Court is directed to assign new civil action numbers to each of the other individual

Plaintiffs.

        IT IS SO ORDERED.


                                                           s/Timothy M. Cain
                                                           United States District Judge


February 26, 2019
Anderson, South Carolina


        .




                                              15
